Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 2/18/2021
Claims 1-20 have been submitted for examination
Claims 1-20 have been allowed
Allowable Subject Matter
1.	Claims 1- 20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a polar code transmission method and apparatus. The method includes: transforming a to-be-processed bit sequence at two or more different granularities, where each specific manner at one granularity is used to implicitly 5 indicate one value in one level of time sequence information, and each specific manner at another granularity is used to implicitly indicate one value in another level of time sequence information; and sending the transformed (processed) bit sequence, so that different encoded bit sequences can be obtained, and more versions of time sequence information can be implemented, thereby meeting a requirement of transmission in a 1 0 plurality of levels of time sequences.

Attorney Docket No. 1884.836US1 
62 Client Ref. No. AB9417-US The prior art of record for example Flynn teaches applying a first binary alphabet polar code to a first subset of the multiple bits to generate first encoded bits. The first encoded bits are associated with a first bit level of a multilevel coding scheme. Generating one or more symbols using the first encoded bits and bits associated with a second bit level of the multilevel coding 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“ A polar code transmission method, comprising: transforming a to-be-processed bit sequence at two or more different granularities, wherein each specific manner at a first granularity is used to implicitly indicate one value in a first level of time sequence information, and each specific manner at a second granularity is used to implicitly indicate one value in a second level of time sequence information, and wherein the first level is higher level time sequence information indicated at a larger granularity than the second level time sequence information indicated at a smaller granularity; and sending the transformed bit sequence.

	Claims 2-8 depend from claim 1, are also allowable.
	Claims 9 and 17 have allowable limitations similar to claim 1.
	Claims 10-16 depend from claim 9 are also allowable.
	Claims 18-20 depend from claim 17 are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112